DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Information Requirements
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
	Specifically, Applicant is required to provide the publication dates of the following undated documents:
HVP50, HVP90 and HVP100 Installation, Operation and Maintenance Manual (P/N 14002D)
HVP50, HVP90 and HVP100 Service Manual (P/N 14010A)
Zonesmart 5-Port Zone Controller System (P/N 14012A)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 :
source control element - 49; Fig. 1
fan control element -  51; Fig. 2
damper control element – 39; Fig. 2
pressure sensor element – 41; Fig. 2
thermostat input element – 43; Fig. 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 is directed to a process (see preamble, “method”), however, does not set out what step(s) that process includes.  Specifically, “a primary zone element” performs no function, and “a heating a cooling strategy” performs no function. Claims 19-20 similarly do not set out what steps the process includes. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following limitations of claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
source control element - 49; Fig. 1
fan control element -  51; Fig. 2
damper control element – 39; Fig. 2
pressure sensor element – 41; Fig. 2
thermostat input element – 43; Fig. 2
Specifically, the specification is silent as to any definition of the limitations above, either by hardware structure or software algorithm.  The specification merely repeats the above 
Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Regarding claim 16, the recitation “controller processor is readily programmable by an HVAC technician to set the number of zones, the primary zone, the optimal static duct pressure, and the heating and cooling strategy” lacks written description.  Specifically, the originally filed disclosure provide no details whatsoever on what the “heating and cooling strategy” is.
	Regarding claims 18 and 20, the recitations of “(b) a heating and cooling strategy” and “wherein said heating and cooling strategy is programmed into a multiple zone HVAC control apparatus and said strategy is typically determined by the capacity, features, geometry, and specific application of an HVAC system and further determined by the requirements of the user and climactic factors in the region of application” lack written description. Specifically, the originally filed disclosure provide no details whatsoever on what the “heating and cooling strategy” is.
	Claims 2-17 and/or 19-20 depend from the claim(s) above and thus is/are rejected accordingly under 35 USC 112 (a). 
Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations of claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
source control element - 49; Fig. 1
fan control element -  51; Fig. 2
damper control element – 39; Fig. 2
pressure sensor element – 41; Fig. 2
thermostat input element – 43; Fig. 2
Specifically, the specification is silent as to any definition of the limitations above, either by hardware structure or software algorithm.  The specification merely repeats the above functional limitations in question as generic placeholders, without further defining them with any specificity.  The element identified in the Figures are essentially “black box” schematics with no explanation.  Thus the Figures and respective written disclosure fail to provide sufficient corresponding structure, materials, or acts to accomplish the result-based limitations performed by the various elements.   
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 14-15 and 17, the recitations of “may also be configured to”/”may be implemented” are unclear as it is unclear if the recitations following “may” are required, 
Regarding claim 17, the recitation “high velocity, medium velocity, or low velocity HVAC environments” is unclear.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 8-9, 13, and 16, the recitation “optimal” is unclear.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 20, the recitation “said strategy is typically determined by the capacity, features, geometry, and specific application of an HVAC system…” is unclear. It is unclear what is intended to be imparted to the claim by the limitations following “typically” as it is unclear if this is necessarily the case, or simply sometimes the case.  
	Claims 2-17 depend from the claim(s) above and thus is/are rejected accordingly under 35 USC 112 (b). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-10, and 13-18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ecosmart (Ecosmartair high-velocity high efficiency hydronic air handler & Zonesmart Zone Controller System) retrieved via web.archive.org, publically available with dates of 11/17/2016 and 05/13/2018, respectively. 
	Regarding claim 1, Ecosmart discloses an efficient multiple zone and multiple velocity HVAC control apparatus (see annotated Figure below, hereinafter referred to as Fig. A) comprising: (a) a source control element (Fig. A); (b) a fan control element (Fig. A); (c) a damper control element (Zonesmart add-on accessory); (d) a pressure sensor element (Fig. A); (e) a thermostat input element (Fig. A); (f) a controller processor (Fig. A); (g) a power source (this is considered inherent, but also, as seen in F, is shown, albeit unlabeled, in the Ecosmart disclosure).

    PNG
    media_image1.png
    850
    1009
    media_image1.png
    Greyscale

Fig. A – Annotated Figure from Ecosmart. 
Regarding claim 2, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said source control element (Fig. A) can switch a heating or cooling source on or off as required by the operation of an HVAC system.
Regarding claim 3, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said fan control element (Fig. A) can control the speed of an air circulator fan as required by the operation of an HVAC system (see also “variable speed ECM” – Hi Velocity 
Regarding claim 5, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said damper control element (Zonesmart add-on accessory & dampers) facilitates the opening or closing of dampers permitting or restricting airflow to zones as required by the operation of a multiple zone HVAC system.
Regarding claim 7, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said pressure sensor element (Fig. A) provides duct network air pressure data to said controller processor (see also “static pressure” – Hi-velocity section).
Regarding claim 8, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said controller processor uses duct network air pressure data provided by said air pressure sensor element to identify deviations from a predefined optimal static air pressure level (“dynamically adjusts fan speed to maintain a constant static pressure”).
Regarding claim 9, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said controller processor sends signals to said fan control element to increase or decrease fan speed in response to duct network air pressure data in order to correct deviations from a predefined static air pressure level for the optimal operation and performance of an HVAC system (“dynamically adjusts fan speed to maintain a constant static pressure”).
Regarding claim 10, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said thermostat input element (Fig. A) provides zone temperature data and user desired zone conditioning data to said controller processor.

	Regarding claim 14, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said controller processor may also be configured to receive and act on data provided to it by building automation elements in an HVAC system. Examiner notes “may also be configured to” requires the processor merely to be capable of performing the claimed function.
Regarding claim 15, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses  said controller processor may also be configured to send signals to a pump controller (via pump control element, Fig. A) which in turn modulates the speed of a circulating pump in an HVAC system to achieve user desired zone conditioning. Examiner notes “may also be configured to” requires the processor merely to be capable of performing the claimed function.
Regarding claim 16, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said controller processor is readily programmable by an HVAC technician to set the number of zones, the primary zone, the optimal static duct pressure, and the heating and cooling strategy. Examiner notes it has been held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality (see MPEP 2114 IV).  
Regarding claim 17, Ecosmart discloses the limitations of claim 1, and Ecosmart further discloses said apparatus may be implemented in either high velocity, medium velocity, or low 
Regarding claim 18, Ecosmart discloses an efficient multiple zone and multiple velocity HVAC control method comprising: (a) a primary zone element (master thermostat – Zonesmart zone controller system); (b) a heating and cooling strategy (“dynamically adjusts fan speed to maintain a constant static pressure” & “heating and cooling”).
Claim(s) 1-3, 5, and 7-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kobayashi (US4948040). 
	Regarding claim 1, Kobayashi discloses an efficient multiple zone and multiple velocity HVAC control apparatus (see Figure 4) comprising: (a) a source control element (modem 70 connected to indoor/outdoor units 66/68 of heat pump; Fig. 4 or buffer 62 connected to the “electric” or “gas” heat source; Fig. 4); (b) a fan control element (circuit 80 connected to blower 16; Fig. 4); (c) a damper control element (buffer 56 connected to damper motors 60; Fig. 4); (d) a pressure sensor element (circuit 84 connected to pressure sensor 38; Fig. 4); (e) a thermostat input element (modem 46 connected to thermostats 35 & 36; Fig. 4); (f) a controller processor (microcomputer 54; Fig. 4); (g) a power source (while no power source is shown in Fig. 4, a power source is present, see for example Col. 5, lines 15-23, which discusses a power failure event of the controller).
	Regarding claim 2, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses wherein said source control element can switch a heating or cooling source  on or off as required by the operation of an HVAC system (this can be done by the user selecting the operating mode via system key 88 on thermostat 35; Fig. 5).

	Regarding claim 5, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses said damper control element (buffer 56 connected to damper motors 60; Fig. 4) facilitates the opening or closing of dampers permitting or restricting airflow to zones as required by the operation of a multiple zone HVAC system.
Regarding claim 7, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses wherein said pressure sensor element (circuit 84 connected to pressure sensor 38; Fig. 4) provides duct network air pressure data to said controller processor (microcomputer 54; Fig. 4).
Regarding claim 8, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses wherein said controller processor (microcomputer 54; Fig. 4) uses duct network air pressure data (data from pressure sensor 38; Fig. 4) provided by said air pressure sensor element (circuit 84 connected to pressure sensor 38; Fig. 4)  to identify deviations from a predefined optimal static air pressure level.
Regarding claim 9, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses wherein said controller processor (microcomputer 54; Fig. 4) sends signals to said fan control element (circuit 80 connected to blower 16; Fig. 4) to increase or decrease fan speed in response to duct network air pressure data (data from pressure sensor 38; Fig. 4) in order to 
Regarding claim 10, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses said thermostat input element provides zone temperature data and user desired zone conditioning data to said controller processor (Col. 4, lines 30-40). 
Regarding claim 11, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses said controller processor uses zone temperature data provided by said thermostat input element to determine actions required to achieve user desired zone conditioning (thermostat 35; Fig. 4 & see Col. 12, lines 48-55). 
Regarding claim 12, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses said controller (microcomputer 54; Fig. 4) processor sends signals to any or all of said source control element, fan control element, and damper control element in response to temperature data provided by said thermostat input element in order to achieve user desired zone conditioning.
	Regarding claim 13, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses said power source provides electrical power to the component elements of the control apparatus and is sufficient to allow said component elements to send control signals to components of an HVAC system for the optimal operation and performance thereof (while no power source is shown in Fig. 4, a power source is present, see for example Col. 5, lines 15-23, which discusses a power failure event of the controller).
Regarding claim 14, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses said controller processor may also be configured to receive and act on data provided 
Regarding claim 15, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses said controller processor may also be configured to send signals to a pump controller which in turn modulates the speed of a circulating pump in an HVAC system to achieve user desired zone conditioning (the controller of Kobayashi is considered capable of being programmed in this manner).  
Regarding claim 16, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses said controller processor is readily programmable by an HVAC technician to set the number of zones, the primary zone, the optimal static duct pressure, and the heating and cooling strategy (microcomputer 54; Fig. 4).  Examiner notes it has been held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality (see MPEP 2114 IV).  
Regarding claim 17, Kobayashi discloses the limitations of claim 1, and Kobayashi further discloses said apparatus may be implemented in either high velocity, medium velocity, or low velocity HVAC environments (blower 16; Fig. 4, said blower being a variable speed blower is considered to meet this limitation).
Regarding claim 18, Kobayashi discloses an efficient multiple zone and multiple velocity HVAC control method comprising: (a) a primary zone element (central thermostat 35; Fig. 1-4); (b) a heating and cooling strategy (see strategy of Col. 3, lines 25-37, applicable to the heating and cooling mode of Kobayashi).

Regarding claim 20, Kobayashi discloses the limitations of claim 18, and Kobayashi further discloses said heating and cooling strategy is programmed into a multiple zone HVAC control apparatus and said strategy is typically determined by the capacity, features, geometry, and specific application of an HVAC system and further determined by the requirements of the user and climactic factors in the region of application (see strategy of Col. 3, lines 25-37, applicable to the heating and cooling mode of Kobayashi).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US4948040) in view of Mundy (US20100082162).
	Regarding claim 4, Kobayashi teaches the limitations of claim 3, and Kobayashi is silent to said fan control element uses a variable type signal such as a pulse width modulated or other proportional control scheme signal to control the speed of an air circulator fan.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include the pulse width modulated control scheme, in order to control the airflow volume of the air conditioning system (¶[0095])
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US4948040) in view of Tsutsumi (US20120037714).
Regarding claim 6, Kobayashi teaches the limitations of claim 5, and Kobayashi is silent to wherein said damper control element facilitates the incremental adjustment of damper angles to provide precision air flow regulation as required to zones in a multiple zone HVAC system.
Tsutsumi teaches said damper control element facilitates the incremental adjustment of damper angles to provide precision air flow regulation as required to zones in a multiple zone HVAC system (damper & opening degree - ¶[0033]), in order to reach the set temperature of the zone by adjusting the airflow accordingly (¶[0033]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include damper controls of Tsutsumi,  in order to reach the set temperature of the zone by adjusting the airflow accordingly (¶[0033]).
Conclusion
:
Uden (US8793022)
Shah (US20050155365)
Kachavi (US5979167)
Prins (US20150184885)
Johnson (US20200224903)
Smiley (US20110250051)
Bujak (US5863246)
Otsuka (US5076346)
Kuentz (US20080139105)
This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763